El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Los autos tienden a mostrar que Carlos Aguado y Vidal halló su muerte encontrándose en un estado de embria-guez; que mientras estaba completamente bajo la influencia del licor se encontraba sobre el terreno Con sus piernas a través de uno de los railes de la vía del tren eléctrico cono-cido por Porto Rico Railway Light & Power Co., demandada en este caso; que fue muerto por un carro de la compañía *770demandada mientras sus piernas estaban de tal modo atrave-sadas en la vía. No había ninguna prueba que tendiera a acreditar que el sitio donde el accidente ocurrió era concu-rrido por el público. Por el contrario, la prueba tendió a establecer que el sitio en cuestión en el momento del acci-dente no formaba parte del camino público por razón de la costumbre, dedicación o de’ otro modo; que no había cruce en el sitio en cuestión y que el público no tenía un motivo ^especial para cruzar la vía allí, y que en esa vecindad en ¿particular había pocas casas. En suma, era un sitio donde "no existía ninguna razón para sospechar la presencia de una persona en la vía. A poca distancia antes, de llegar al sitio del accidente el tren cruza una calzada o terraplén, hace una curva y sigue después en una pequeña pendiente por algunos metros. La corte declaró probado que, des-pués de doblar la curva el motoiista, de haber estado vigilante, pudo haber visto las piernas del demandante a unos 30 o 35 metros delante del sitio de la colisión y a tiempo para haber parado el carro.
Podemos decir que hubo alguna prueba tendente a de-mostrar que en la fecha del accidente, a diferencia de la fecha del juicio, un montón de piedras obstruía en cierto modo la vista del motorista. Los autos muestran que se to-maron ciertas fotografías del sitio hacia el mismo tiempo de ocurrir el accidente y fueron admitidas como prueba. Una excepción fué tomada a la admisión de estas fotogra-fías. Sin embargo, ellas no forman parte de la prueba que ha sido transcrita.
La corte declaró probado en sustancia que la demandada fué culpable de negligencia al no tener vigilancia pero que la demandante no podía recobrar toda vez que el finado fué culpable de negligencia contributoria. La apelante ha in vocado la doctrina de última oportunidad (last clem* chance). También declaró probado la corte que el motorista en ver-dad no descubrió el peligro en que estaba el finado hasta *771encontrarse a unos cinco metros del sitio del accidente. Esta distancia, según la prueba en este caso, era evidentemente demasiado corta para poder parar el carro a tiempo.
Discutiremos la doctrina de la última oportunidad (last dear chance) porque ba figurado de modo muy prominente en nuestra consideración y su inaplic'abilidad es decisiva en el caso.
La apelada insiste en que la doctrina de la última opor-tunidad (last clear chance) es únicamente aplicable cuando el peligro de una persona que ha sido muerta o lesionada se descubre verdaderamente a tiempo para evitar el accidente, y la mayoría de la corte ha estado inclinada a convenir con esto. No creemos que sea necesario resolver definitivamente esta cuestión. La apelada llamó la atención al caso de Ghunn v. The-City •$ Suburban Railway of Washington, 207 U. S. 302. Ese fué un caso apelado de la Corte de Apela-ciones del Distrito de Columbia. En esa jurisdicción se aplica la doctrina de -la última oportunidad (last clear chance) no sólo cuando el peligro de la persona lesionada se • descubre efectivamente, sino también cuando en el ejerci-cio de un debido cuidado la demandada pudo haber descu-bierto el peligro. Washington R. & C. Co v. Cullember, 39 App. D. C. 324. En el caso citado últimamente también insiste la corte en que no había nada en la decisión de la Corte Suprema de los Estados Unidos en el caso de Ghunn, supra, que excluya la posibilidad de la aplicación más am-plia de la doctrina como fué aplicada por dicha Corte de Apelaciones del Distrito de Columbia. Verdaderamente que aun cuando algunas cortes, y especialmente las Cortes Fede-rales, declaran que el descubrimiento real del peligro es un requisito previo a la aplicación de la doctrina, existen mu-chas otras cortes, y quizás el mayor número de ellas, que permitirán se pueda recobrar cuando el demandado en el ejercicio del debido cuidado debió haber descubierto el peli-*772gro. Bourrett v. Chicago & N. W. R. Co., 36 L. R. A. (N. S.) 957, y citas; 36 Cyc. 1565 et seq.
El precursor de todos los casos que dan aplicación al piincipio fue el de Davies v. Mann, anotado en 19 Eng. Rui. Cases, 190. 10 Mees. & Wels. 546. Un burro que se encou • traba legalmente en el camino, pero atado, fué muerto por el demandado que venía en un carruage a una mareta muy ligera. ' La corte resolvió que el demandado pudo baber evi-tado el accidente en el ejercicio de un debido cuidado. La causa próxima de la muerte se atribuyó al acto del deman-dado al marchar a un paso muy ligero en la carretera y no parar. No se menciona para nada el verdadero descu-brimiento del peligro. Aunque no era absolutamente esen-cial para la decisión en el caso de Vargas v. Monroig, 15 D. P. R. 27, citamos el de Davies v. Maim, supra. Dijimos que había muchos casos que resuelven que aunque un deman-dante podría, ejercitando cuidado, haber evitado el acci-dente, sin embargo, él puede recobrar si se demuestra que el demandado pudo haber evitado el accidente mediante el ejer-ció del debido cuidado. La prueba en el caso de Vargas no demostró que el peligro fué realmente descubierto. Quizás en cada caso la suposición de tal conocimiento estaba implí-cita en la decisión. Un examen, sin embargo, de toda la ju-risprudencia nos convence de que una posición definitiva debe ser pospuesta para una presentación más amplia por los abogados.
Cuando el peligro realmente se descubre a tiempo para evitar el accidente, algunas cortes, bajo ciertas condiciones, prescinden de la negligencia contributoria de la persona le-sionada. Con esta excepción, y dejando a un lado los ca-sos de malicia o completo descuido, la regia, creemos, ex-ceptuando tal vez en Missouri, es de aplicación universal de que la negligencia concurrente de la persona perjudicada impediría el poderse recobrar. Drown v. Northern Ohio Traction Co., 10 L. R. A. (N. S.) 421; Dyerson v. Union *773Pacific Co., 7 L. R. A. (N. S.) 132; Davies v. Mann, supra; Bourrett Chicago & N. W. R. Co., 36 L. R. A. (N. S.) 957 y anotación; Robbins v. Pennsylvania Co., 245 Fed. 441; Little Rock Ry. & Electric Co. v. Billings, 187 Fed. 960, 25 R. C. L. 1258. Es decir, a pesar del deber del demandado de evitar el daño, una persona no puede recobrar si su misma negligencia continúa activamente basta el momento del ac-cidente. Cuando era igualmente posible para un deman-dante como al demandado evitar el accidente en el último momento, no surge ninguna acción. La aplicación más general de la doctrina de última oportunidad (Iasi clear chance) tiene lugar cuando la persona lesionada fué origi-nalmente negligente pero no tiene actualmente el poder o habilidad, más o menos claramente visible para el deman-dado, de. evitar el accidente.
De acuerdo con esta idea de negligencia concurrente al-gunas cortes consideran que la negligencia de la persona perjudicada ha cesado cuando, estando bajo la influencia de la embriaguez, se cae en una vía de una compañía de fe-rrocarriles, pero otras consideran la embriaguez voluntaria de una persona como una negligencia que continúa. Little Rock Railway & Electric Co. v. Billings; 31 L. R. A. (N. S.) 1031 y nota monográfica. Si esta corte considerara la em-briaguez del finado como negligencia contributoria, esta con-sideración sería decisiva del caso. De igual modo, sin embargo, con respecto a la proposición de si el peligro que no se descubre, permite'la aplicación de la doctrina, preferi-mos posponer una decisión definitiva en cuanto a si la em-briaguez voluntaria que coloca a. una persona en una situa-ción de desamparo ha de considerarse como un acto de ne-gligencia que continúa. Dadas las prohibiciones- de la Cons-titución de los Estados Unidos y las varias leyes del Con-greso aplicables a Puerto Rico, es una cuestión seria el he-cho de si la embriaguez voluntaria no debe considerarse como negligencia que continua y también si la persona que’ *774«e permite embriagarse basta el punto de quedar entera-men desamparada no debe considerarse que lia intentado las consecuencias naturales y probables de su acto y es Culpable de negligencia concurrente. En esta discusión esta-mos prescindiendo de ciertos actos del demandado que ge-neralmente se resuelve constituyen la causa próxima del ac-cidente. Está bien establecido que por lo general los actos de un hombre embriagado lian de considerarse precisamente del mismo modo que si fuera sobrio.
Si el carro de la demandada iba a tal grado de veloci-dad que no podía parar, según se alega en uno de los pá-rrafos de la demanda, entonces después de haber surgido la posibilidad de ver el peligro en que se encontraba el hombre sobre la vía no había ninguna oportunidad para parar el carro a tiempo. En todos los casos la aplicación de la doc-trina depende de la posibilidad de evitar el peligro después de haber sido verdaderamente descubierto o de haberse po-dido descubrir en el ejercicio del debido cuidado. State v. Cumberland etc. R. Co. 106 Md., 529, 16 L. R. A. (N. S.) 297; Illinois Central R. Co. v. Nelson, 173 Fed. 917; Smith Metropolitan Street R. R. Co., 201 S. W. 569.
Que cuando un demandante intenta descansar en la apli-cación de la doctrina de última oportunidad (last clear chance) debe alegar los hechos necesarios, se verá de las siguientes citas: Drown v. Northern Ohio Traction Co., 10 L. R. A. (N. S.) 421; Emmons v. Southern Pacific R. R. (Oregon), 191 Pac. 334; Hawkins v. Missouri K. & T. Ry. Co. of Texas, 83 S. W. 52; Hart v. Northern Pacific Ry. Co., 196 Fed. 188. Cuando la demandante descansa en un deber último o que sobreviene por parte de la demandada y un abandono de ese deber, a la demandanda debe dársele una oportunidad de defenderse contra tales cargos. La de-manda en este respecto no es todo lo que debiera ser, pero como el apelado no discute este punto no insistiremos en él. Podemos decir de paso que la doctrina de la última oportu-*775nidad (last clear chance) no fué directamente considerada por la corte, excepto en cnanto estaba contenida en nna cita,, hecha aparentemente con otro fin.
Quizá nna alegación pudiera no ser tan importante si el demandado en el juicio se cruza de brazos y permite que se invoque la doctrina. Artículo 13,6 y siguientes, Códig’o de Enjuiciamiento Civil, El Pueblo de Puerto Rico v. Valdez, 31 D. P. R. 223, resuelto en noviembre 28 de 1922. Pero tal cosa no consta. Por el contrario, la opinión de la corte sostuvo que la negligencia de la demandada consistió en no tener un vigilante y entonces declaró que la deman-dada era culpable de negligencia contributoria. La doctrina es aplicable no obstante á la negligencia contributoria y aquí no hubo absolutamente ninguna consideración por parte de la corte de la referida doctrina. No hay nada en los autos, incluyendo los razonamientos de los abogados que han sido transcritos, que demuestre que la demandante in-vocó la doctrina.
Pasando a la prueba, la corte declaró probado que el carro iba comiendo a la mayor velocidad y que la deman-dada sólo vió el peligro a una distancia de cinco metros. La corte declaró probado que el carro pudo haber sido pa-rado dentro de una distancia de treinta metros o poco más, pero no podemos convenir con la Corte en que la prueba tiende a acreditar ese hecho. La evidencia positiva de los testigos de la demandada era en sentido contrario, y el tes-timonio de los testigos de la demandante en este respecto no nos satisface en absoluto. Un carro que corre a treinta millas por hora cubrirá cuarenta y cuatro pies por segundo. En tres segundos se recorrería una distancia de 132 pies, o más de cien haciendo concesión por la reducción en la ve-locidad. El poder parar un carro Completamente dentro dé tres segundos desde el momento en que el- peligro se descu-bre sería una proeza, especialmente cuando han de conside-rarse los demás deberes de la demandada. El motorista *776debe descubrir el peligro, aplicar sus frenos, y tiene la obli-gación principal de no ocasionar daño a nadie en su carro. Aun suponiendo una velocidad menor de treinta millas por bora no estaríamos convencidos por la prueba de que el carro pudo haber sido parado a tiempo. Cuando un carro eléctrico marcha a la mayor velocidad, cien pies o hasta quizás más, generalmente es necesario para parar el carro. En cuanto a razonamientos y hechos semejantes los siguien-tes casos son aplicables: Kramer v. New Orleans City & L. R. Co., 51 La. Ann. 1689; Royalty v. Lusk (Mo. App.) 198 S. W. 472.
El demandante está en la obligación de probar todos los elementos necesarios para la aplicación de la doctrina. Smith v. Metropolitan St. Ry. Co. (Mo. App.) 201 S. W. 569; Texas & P. R. Co. v. Buddow, 90 Texas 26; Pennell v. Chicago, Rock Island & Pacific, 153 Mo. App. 566; Kramer v. New Orleans City & L. R. Co., 51 La. Ann. 1689; St. Louis & S. F. R. Co. v. Summers et al., 173 Fed. 358. Esto incluye la prueba de que el carro pudo haberse parado a tiempo.
La apelada insiste fuertemente en que la demandante dejó de probar un caso de negligencia. Por virtud de las autoridades citadas y en general, el peso de la prueba re-caía en la demandante para demostrar el incumplimiento de un deber por parte de la demandada. Esta obligación com-prende además el probar las condiciones peculiares que ro-dean el sitio donde el accidente ocurrió. 'Cuando hay si-quiera una ligera prueba de que el ■ sitio es concurrido o ha sido dedicado al público, el hecho de que el accidente ocurrió en la servidumbre de paso (right of tvay) del tren es de relativa insignificancia. Pero cuando la demandada, como aquí sucede, prueba que el accidente tuvo lugar en su servidumbre de paso, incumbe a la demandante la obliga-ción de demostrar que el sitio quedó confundido en el ca-mino público o era un sitio concurrido o algiin otro elemento *777semejante. La prueba en este caso tendió a acreditar lo contrario.
El interfecto era un intruso (trespasser)." En su servi-dumbre y en un sitio no concurrido una compañía deman-dada no tiene deber alguno de guardar vigilancia para ver los intrusos (trespassers). Thompson on Negligence, Supp., sección 1709.
La demandante no nos ba demostrado nada que cree un deber por parte de la demandada de anticipar la presencia del finado en el sitio donde se le bailó o de tener que en-contrar allí cualquier otra persona. Que no existía ningún deber de correr despacio en este sitio no concurrido las si-guientes autoridades lo demuestran: Morales v. P. R. Ry. L. & P. Co., 27 D. P. R. 769; Olavarría v. P. R. Ry. L. & P. Co., 26 D. P. R. 645.
Nada se nos ba citado para probar que es el deber de una compañía de ferrocarriles antes de doblar una curva en su servidumbre de paso rebajar la velocidad o prever la presencia de personas en un sitio no concurrido. .Por supuesto que un demandado no debe correr en una curva con completo descuido en un sitio concurrido. Después de doblar la curva a una velocidad permisible era imposible haber parado este carro a tiempo, de modo que la supuesta violación del deber aquí no tiene conexión causal con el ac-cidente.
En suma, la embriaguez del finado fué la causa próxima del accidente y no se demostró ninguna-negligencia que pro-viniera por parte de la demandada.
Ineidentalmente liemos discutido un número de señala-mientos de error y consideraremos algunos de los otros.
La corte declaró probado que la demandada no vió al finado hasta que el carro se encontraba a cinco metros de distancia y por tanto que su falta, si alguna tuvo, al no aplicar los frenos de emergencia no pudo haber sido la ne-gligencia que origina el accidente.
*778E1 mero hecho de que una persona sea un empleado de la compañía no la incapacita para declarar como perito.
La apelante no nos convence de que la prueba del há-bito de la embriaguez es enteramente impertinente; ni que-la declaración de los testigos de la condición del finado en. el mismo día poco antes de ocurrir el accidente es inad-misible. Ni siquiera que una persona tenga que ser un pe-rito para declarar sobre la embriaguez de otra persona.
Un error que fia sido alegado nos ba ocasionado al-guna dificultad. Algunas manifestaciones de los testigos en Cuanto a la embriaguez fueron admitidas exclusivamente pol-la teoría de que el hábito de la embriaguez tiende a rebajar-la capacidad para ganarse la vida y por tanto la cuantía de los daños y perjuicios. Sin embargo, en su opinión la córte-se refiere a alguna de la prueba así aportada como actos-tendentes a establecer la embriaguez actual.
La prueba de embriaguez fué clara y convincente y la corte puede haber sido descuidada al referirse a esa prueba como que tendía a establecer el hecho principal. Como ya hemos dicho, no estamos convencidos de que los hábitos de-embriaguez no pueden tener cierta pertinencia. El error, de haber alguno, no fué perjudicial toda vez que la prueba, por tender a mostrar un actual estado de embriaguez, era meramente cumulativa. El único resultado de devolver este caso por este fundamento sería que la corte todavía necesa-riamente encontraría un estado de embriaguez al ocurrir el accidente. Encontraríamos una condición de embriaguez sí la corte hubiera declarado otra cosa. La apelada no trató de ofrecer la supuesta prueba inadmisible con ningún otro fin que para rebajar los daños y no hay nada que indique un esfuerzo para que se considerara tura prueba indebida. Además la embriaguez, vel non, no tiene relación, si Como hemos declarado, no se demostró ninguna negligencia de la demandada que originara el accidente.
Sobre la cuestión de la omisión en cumplir su deber en *779tener tina vigilancia, o la cuestión de la forma en que el ca-rro debió haber sido corrido en este sitio qne se alega no era concurrido, se ofrecieron como prueba fotografías. Ellas no ban sido certificadas a esta corte en ninguna forma y por tanto no estamos en condiciones de revocar desde nin-gún punto de vista. Se formuló objeción a la admisión de estas fotografías por no haber sido identificadas por el fo-tógrafo; pero lo mismo que las firmas y otros particulares, las personas que demuestran un verdadero conocimiento pueden identificarlas.
Otros supuestos errores o han sido considerados necesa-riamente por nosotros, o debido a su falta de especifica-ción, no requieren ulterior consideración.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Presidente Sr. del Toro disintió.